IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CLAYTON SCHULZE,                       : No. 73 WAL 2015
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
ERIE WATER AUTHORITY, MAYOR            :
JOE SINNOTT, ERIE CITY COUNCIL,        :
DAVID BRENAN, ROBERT MERSKI,           :
JOHN EVANS, JAMES WINARSKI,            :
MELVIN WITHERSPOON, JESSICA            :
KUNCO,                                 :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.